                  Case
                  Case 1:20-cv-01949-VEC
                       1:20-cv-01949-VEC Document
                                         Document 26
                                                  25 Filed
                                                     Filed 06/02/20
                                                           06/01/20 Page
                                                                    Page 1
                                                                         1 of
                                                                           of 3
                                                                              1




        June 1, 2020
                                                        MEMO ENDORSED
        VIA ECF
                                                             USDC SDNY
        Honorable Valerie E. Caproni                         DOCUMENT
        United States District Court                         ELECTRONICALLY FILED
        Southern District of New York                        DOC #:
        40 Foley Square                                      DATE FILED: 6/2/2020
        New York, NY 10007


        Re:     Chevrestt v. Barstool Sports, 1:20-cv-01949 (VEC)


        Dear Judge Caproni:

                We represent Plaintiff Angel Chevrestt in the above-captioned case. We write in further
        response to the Court’s Order, dated May 8, 2020 which instructed Plaintiff’s counsel to
        “provide the Court with information about the management course he wishes to attend” [Dkt.
        #10, p. 10]

                Attached as Exhibit A please find a screenshot from Lawline.com showing a practice
        course entitled “Risk Management Practices for Small Firms & Solo Practitioners”, a 62-minute
        course taught by Trisha Rich, Colleen H. Burke, Kathleen Clark, and Shannon Nordstrom (the
        “Management Course”). The Management Course addresses risk management, bar discipline
        and other issues pertaining to solo practitioners and small law firms.

               We respectfully request that the Court enter an Order approving the Management Course
        as a means to satisfy Plaintiff’s counsel’s compliance with the Court’s order imposing attorney
        sanctions. [Dkt. #10]
Application DENIED. While training on
small firm ethics may be part of the training,
                                                           Respectfully submitted,
it must also be broader to include basic
management. The training course must be at                 s/richardliebowitz/
least one day long. Mr. Liebowitz must                     Richard Liebowitz
submit another proposed course by June 8,
2020.                                                      Counsel for Plaintiff
SO ORDERED.                                                Angel Chevrestt




HON. VALERIE CAPRONI                       6/2/2020
UNITED STATES DISTRICT JUDGE
 Case1:20-cv-01949-VEC
Case  1:20-cv-01949-VEC Document
                         Document25-1
                                  26 Filed
                                      Filed06/02/20
                                            06/01/20 Page
                                                      Page21ofof32




           EXHIBIT A
 Case1:20-cv-01949-VEC
Case  1:20-cv-01949-VEC Document
                         Document25-1
                                  26 Filed
                                      Filed06/02/20
                                            06/01/20 Page
                                                      Page32ofof32
